DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/3/2020.    Claims 1-20 have been examined and are currently pending. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for a provisional application filed on 9/4/2019.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-8 of, 
receiving user information….; 
receiving a location…; 
receiving a prescription associated with the user information…., the prescription comprising a treatment; 
identifying ,.., a plurality of pharmacies based at least on availability of the treatment, each of the plurality of pharmacies meeting a location criterion based on the location; 
identifying treatment pricing information for each of the identified plurality of pharmacies; 
transmitting, …., the plurality of pharmacies and the treatment pricing information for each of the plurality of pharmacies; 
receiving, at a first time and…., a selected pharmacy from the plurality of pharmacies; and 
transmitting, …., the prescription to be received at a prescription processing system of the selected pharmacy.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions), for example, identifying ,.., a plurality of pharmacies based at least on availability of the treatment.

In addition, claim 1, step 1-8 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive/obtain user information, location information, a prescription, a selected pharmacy, can observe/identify a plurality of pharmacies/pricing based on availability of the treatment, location, can observe/transmit/send information of pharmacies, pricing, and prescription.

Further, Step 1-3, 6, and 6, 8, of (“receiving..…”, “transmitting ..”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely collecting/providing/sending data/information.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor). However, the steps are Not performed by any machine/computer/computing device.  Other than reciting “at a processor”, “via the processor”, , nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processor executes the programming instructions, obtaining/providing/sending information.  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the processor is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Independent claim 1 (step 2B):  The additional element (i.e. a processor), is recited at high level of generality and is a generic computing component, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0103]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to [0103] in the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 2-13, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-13 are also non-statutory subject matter.

Independent claim 14, 18:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 14, and system claim 18 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a system, a computing device) described in independent claim 14, 18, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system.  These components are merely recited at a high level of generality and/or are recited as performing generic computing functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/collect/provide/storing/ transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

Dependent claims 15-17, and 19-20 are merely add further details of the abstract steps/elements recited in claim 14, and 18 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 15-17 and 19-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (hereinafter, Porter, US 2015/0142479), in view of Holz (US 2004/0225527).

As per claim 1, 18, Porter discloses a method, a system, comprising:
a computing device, comprising at least one processor (Fig, 1A, [0009]); 
a cloud electronic system, comprising at least one processor (Fig. 1, [0009]); 
a selected pharmacy prescription processing system, comprising at least one processor (Fig. 1A, [0009]);
receiving user information at one or more processors (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the patient’s preferred pharmacy, the patient's prescription insurance provider, and geographic location/coordinates or other information, including patient-identifiable information]); 
receiving a location at the one or more processors [[0015, geographic location/coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the prescription or best known cash price of the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area]); 
receiving a prescription associated with the user information at the one or more processors, the prescription comprising a treatment (Fig. 5, item 84, Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, 0046, The Price Estimation Algorithm server 24 as described in (b) subcomponent is a mathematical algorithm with program instructions for estimating the price of a prescription based on the medicines that comprise that prescription identifying the medications making up the prescription]); 
identifying, via the one or more processors, a plurality of pharmacies based at least on availability of the treatment, each of the plurality of pharmacies meeting a location criterion based on the location (Fig. 6, Alternative Medications, [0068, The side-panel display shows the Alternate Medications, compares the available pharmacies in the patient area with addresses and then lists the best cash price for the prescription with the dosage and the price per dosage, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area, the Patient's preferred pharmacy or pharmacies, the Patient's preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the Patient's geographic area, and other factors relevant to Patient convenience in filling prescriptions]); 
identifying treatment pricing information for each of the identified plurality of pharmacies (Fig. 6, Compare Pharmacies);
transmitting, via the one or more processors, the plurality of pharmacies and the treatment pricing information for each of the plurality of pharmacies (Fig. 10, 11); 

However, Porter does not explicitly disclose, 
receiving, at a first time and via the one or more processors, a selected pharmacy from the plurality of pharmacies; and 
transmitting, via the one or more processors, the prescription to be received at a prescription processing system of the selected pharmacy.

Holz teaches ([0018, The host server is configured to receive and store the
updated stored memory and to electronically transmit a prescription fulfillment request for any new prescriptions contained within the updated stored memory to a selected
one of the accessible pharmacies identified in the stored memory and to electronically transmit a confirmation back to the office computer advising that any new prescriptions
are fulfilled, 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including transmitting a prescription to a selected pharmacy, as disclosed by Holz.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.


As per claim 2, Porter further discloses, further comprising: 
receiving, at a second time subsequent to the first time and via the one or more processors, an updated pharmacy, from a computing device (Fig. 7, Confirm Change to Walmart Pharmacy, [0069, FIG. 7 depicts what the patient estimated out of pocket cost for the medicines that are prescribed on a separate overlay display 88 and also shows on a side-panel overlay 90, which gives the location of the pharmacy of choice with map directions and the ability to either confirm the prescription or cancel the prescription that will be sent to the pharmacy if the prescription cost is in-line with the decision of the patient and the physician]); and 
transmitting, via the one or more processors, the prescription to an updated pharmacy processing system of the updated pharmacy ([0027, FIG. 7 shows an example of an EMR display screen with an add-in overlay side-panel with patient estimated out of pocket cost for the medication and with confirmation and location of the pharmacy to pick up the prescription]).


As per claim 3, Porter further discloses, wherein the user information comprises one or more of insurance information (Fig. 4, Insurance, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the Patient's health insurance plan), time preference information ([0046, the Patient's preferred time of day to fill the prescription]), discount information, rewards information, or review preference information.


As per claim 4, Porter further discloses, further comprising: 
determining one or more alternative treatments corresponding to the treatment (Fig. 6, Alternative Medications); and
identifying the plurality of pharmacies further based on the one or more alternative treatments (Fig. 6, Compare Pharmacies).


As per claim 5, Porter further discloses, wherein identifying pricing information comprises adjusting a base treatment pricing based on the user information (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the patient’s health insurance plan, retail pricing data from drug manufacturers, data from the patients drug card plans, data from pharmacy benefit managers, and other sources of data that describe the actual price, the advertised price, the suggested price, or a price offsets for a medicine or plurality of medicines]).

As per claim 6, Porter further discloses, wherein identifying pricing information further comprises adjusting the base treatment pricing based on insurance information (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, 0046, The algorithm incorporates retail pricing data from pharmacies, data from the patient’s health insurance plan, retail pricing data from drug manufacturers, data from the patients drug card plans, data from pharmacy benefit managers, and other sources of data that describe the actual price, the advertised price, the suggested price, or a price offsets for a medicine or plurality of medicines. The algorithm uses any such data to the system at the time the price estimate is computed by the algorithm, recognizing that such data may not be available for all medicines, for all patients, in all circumstances, or even for different price estimate computations run for the same medicines for the same patient under similar circumstances at a later time or date. The algorithm also incorporates various methods of estimating current and future prescription prices for groups of patients with similar characteristics, when the exact price cannot be determined either
due to a lack of sufficient data about the current actual price of the medicine(s) that comprise the prescription or due to a lack of specific information about the Patient, such as the patients specific insurance plan]).


As per claim 7, Porter further discloses, wherein the prescription is provided by a user or a health care professional ([0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0071, FIG. 9 shows an example of the main screen of a standalone application running on the Physician User Device with information about a prescription entered by the Physician]).


As per claim 8, Porter further discloses, wherein the location criterion is selected from a distance proximity, a time proximity, a minimum number of pharmacies, or a combination thereof ([0038. Additionally, the information collected in a subcomponent consists of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the Patient’s preferred pharmacy, the Patient’s prescription insurance provider, and geographic location or coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the price of the prescription and to determine the most convenient pharmacy or plurality of pharmacies to fill the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the patient’s exact or approximate location, the exact location of pharmacies in the patient’s geographic area, the patient’s preferred pharmacy or pharmacies, the patient’s preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the patient’s geographic area, 0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription]).

As per claim 9, Porter further discloses, wherein the treatment is one of a medicine, a therapy, a device, an application, an object, or combinations thereof (Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed]).

As per claim 10, Porter further discloses, wherein the user information is provided by a computing device (Fig. 2, Physician logs into 3rd party Electronic Medical Records (EMR) software from a computer, tablet, or handheld mobile device, item 36, [0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system]).
As per claim 11, Porter further discloses, further comprising: 
receiving user input comprising the user information at the computing device (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers]); and 
transmitting, via the computing device, the user information to the one or more processors ([0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system]).


As per claim 12, Porter further discloses, wherein identifying the plurality of pharmacies further comprises using a trained machine learning model, wherein inputs to the trained machine learning model include the user information, the location, and the prescription ([0046, The methods used by the algorithm may include selecting a representative medicine from similar drug classes, simple arithmetic means and weighted arithmetic means, linear and non-linear regression models, random walk methods, cluster analysis methods, machine learning methods, and other statistical, iterative, and direct methods that represent best practice and the state of the art in predictive analysis. The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the patient’s exact or approximate location, the exact location of pharmacies in the patient’s geographic area, the patient’s preferred pharmacy or pharmacies, the patient’s preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the patient’s geographic area, and other factors relevant to Patient convenience in filling prescriptions. If the Patient’s prescription consists of multiple medications to be filled at multiple pharmacies, the algorithm may also compute the optimal rout to travel to each pharmacy]).

As per claim 13, 20, Porter further discloses, wherein transmitting the plurality of pharmacies and their corresponding pricing information comprises a format that visually shows the plurality of pharmacies and the treatment pricing information on a map (Fig. 7, 10, 11, [0027, 0072, 0073]).


As per claim 19, Porter further discloses, wherein the computing device is one of a mobile phone, a laptop, or a desktop (Fig. 2, Physician logs into 3rd party Electronic Medical Records (EMR) software from a computer, tablet, or handheld mobile device, item 36, [0011, transmitting the prescription and the Patient data, excluding patient-identifying information, to a computer system).




Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (hereinafter, Porter, US 2015/0142479), in view of Nadas et al. (US  2012/0004929).

As per claim 14, discloses a method, comprising:
receiving user information at one or more processors (Fig. 2, item 36, Fig. 4, Fig. 12, [0011, gathering data about the Patient in the tangible computer medium from the Physician's Electronic Medical Records (EMR) system and from a software application running on a Patient User Device; gathering medicine data in the tangible computer medium from a plurality of External Data Providers; gathering insurance provider data in the tangible computer medium from the plurality of External Data Providers; gathering pharmacy data in the tangible computer medium from the plurality of External Data Providers, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, the patient’s preferred pharmacy, the patient's prescription insurance provider, and geographic location/coordinates or other information, including patient-identifiable information]); 
receiving a location at the one or more processors ([0015, geographic location/coordinates or other information, including patient-identifiable information, as may be necessary to provide an estimate of the prescription or best known cash price of the prescription, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area]); 
receiving a prescription associated with the user information at the one or more processors, the prescription comprising a treatment (Fig. 5, item 84, Fig. 6, John Notwell’s estimated out of pocket cost for Lipitor (10mg) is $10, [0012, The Patient’s Physician enters the medicines that comprise that prescription into an EMR system or Electronic Prescription (E-Prescribe) service through the Physician User Device, 0015. Additionally, the information collected in user interface mechanism or device may consist of non-patient-identifiable information, including the medicines that make up the prescriptions, the amount of each medicine prescribed, 0046, The Price Estimation Algorithm server 24 as described in (b) subcomponent is a mathematical algorithm with program instructions for estimating the price of a prescription based on the medicines that comprise that prescription identifying the medications making up the prescription]); 
identifying an alternative treatment based on the treatment (Fig. 6, Alternate Medications, [0026]);
identifying, via the one or more processors, a plurality of pharmacies based at least on availability of the treatment or an availability of the alternative treatment, each of the plurality of pharmacies meeting a location criterion based on the location (Fig. 6, Alternative Medications, [0068, The side-panel display shows the Alternate Medications, compares the available pharmacies in the patient area with addresses and then lists the best cash price for the prescription with the dosage and the price per dosage, 0046, The algorithm additionally incorporates various methods of estimating the convenience to the Patient in filling the prescription, including the Patient's exact or approximate location, the exact location of pharmacies in the Patient's geographic area, the Patient's preferred pharmacy or pharmacies, the Patient's preferred time of day to fill the prescription, the current automotive traffic volume on the roads in the Patient's geographic area, and other factors relevant to Patient convenience in filling prescriptions]); 
identifying treatment pricing information of the treatment and the alternative treatment, for each of the identified plurality of pharmacies (Fig. 6, Alternate Medications, Compare Pharmacies, [0026]);
transmitting, via the one or more processors, the plurality of pharmacies and the treatment pricing information for each of the plurality of pharmacies (Fig. 10, 11).


As per claim 15, Porter further discloses, however, Porter does not explicitly disclose wherein the alternative treatment is one of a generic treatment, an alternative therapy, a medical device, or combinations thereof.
Nada teaches ([0041, Alternatively, the selected prescriptions may be determined based upon each medication's status as a brand name medication or a generic medication, 0067. Having grouped the prescriptions by each prescription's next fill date in step 426, step 428 determines the total cost for each of the prescription groups. For example, if the customer pays a S10 copay for any generic prescription and a
S20 copay for any brand name prescription, the total costs for the four groups may be:
0068 Group A (Generic): $10
0069. Group B (Brand Name): $20
(0070 Group C-D (Both Generic): $20
(0071 Group E (Generic): S10                   

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including pricing on alternative medications, as disclosed by Nadas.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.


As per claim 16, Porter further discloses, wherein identifying treatment pricing information of the treatment and the alternative treatment further comprises identifying a lower of the pricing information of the treatment. 

While Porter teaches identifying and providing pricing information for alternative treatment/medications ([0013, (c) a user interface that would allow the physician to substitute lower-priced, equivalent medications, 0052, Another add-in program would be for comparing such prices between various pharmacies close to the patient, which is often more important to the patient than just the lowest price as a convenient location in proximity to the patient saves time and effort in procuring the medicines in the prescription. Then there are a host of other applications available for notifying the patient when an ongoing prescription has a lower price at a pharmacy different than their preferred pharmacy….or for comparing the prices of the individual medicines within a prescription between various pharmacies close to the patient …])

Nadas teaches identifying a lower of the pricing information and the pricing information of the alternative treatment (i.e. generic drug) ([0067. Having grouped the prescriptions by each prescription's next fill date in step 426, step 428 determines the total cost for each of the prescription groups. For example, if the customer pays a S10 copay for any generic prescription and a S20 copay for any brand name prescription, the total costs for the four groups may be: [0068 Group A (Generic): $10,  0069. Group B (Brand Name): $20 , 0070 Group C-D (Both Generic): $20 , 0071 Group E (Generic): S10]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Porter’s method by including pricing on alternative medications, as disclosed by Nadas.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’/patients’ behaviors/interaction to manage prescription fulfillment.

As per claim 17, Porter further discloses, wherein the alternative treatment is determined based on a database configured to provide alternative treatment information ([0047. The Medicine Database server 26 described in (c) Subcomponent contains information specifically related to the characteristics of medicines and may include the medicine's brand name, its generic name, its drug class, its mechanism of action, equivalent alternatives for that medicine, its MSRP, and other relevant information]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Roueke et al. (US 2016/0034668, discloses filling and managing a patient's healthcare needs), 
Cannata et al. (US 2012/0136809, establishing a price for a drug sold to a consumer. Further, such factors may fluctuate over time, for example, if a new brand name drug or a new generic drug is introduced, it will also affect the pricing of drugs),
McCallie et al. (US 2006/0265245, teaches providing medication guidance at the time of prescription event), 
Oscar et al. (US 2001/0037216, teaches managing pharmacy benefit), 
Loscutoff et al. (US 2020/0098456, teaches user information and / or refill
schedules associated with users may be utilized to predict which users are likely to miss a medication refill. The presently disclosed systems and methods may determine health indicators associated with users and, by utilizing one or more machine learning techniques, determine which health indicators, alone or in combination, are associated with users prone to missing refills),


                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681